ITEMID: 001-71601
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF GARTUKAYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of P4-2;Non-pecuniary damage - financial award;Costs and expenses (Convention proceedings) - claim dismissed
TEXT: 7. The applicant is an ethnic Chechen; he was born in 1941 in the Chechen Republic and lived there. In 1994 his property in the Chechen Republic was destroyed as a result of military hostilities. Since 1996 the applicant has been living in Nalchik; on 30 December 1996 a forced migrant’s card was issued to him. At the material time the applicant was the deputy chairman of the Board of the Union of Consumer Associations of the Chechen Republic.
8. On 27 January 2000 the applicant returned by car from a mission in the Chechen Republic to Nalchik in Kabardino-Balkaria. He was accompanied by Mr Ba., driver, Mr M., a member of the Parliament of the Chechen Republic, and Mr Bi., a representative of the Chechen elders.
9. At about 5 p.m. the applicant’s car was stopped at the check-point “Kurp-2” on the administrative border between Ingushetia and Kabardino-Balkaria. After three hours of checking the documents and identities of the applicant and his travelling companions, officers of the Kabardino-Balkaria State Inspectorate for Road Safety (ГИБДД МВД КБР) refused them entry to Kabardino-Balkaria on the ground of their Chechen ethnic origin.
10. In the night of 27 January 2000, the applicant and his companions took a long detour and reached Nalchik through a different check-point.
11. On 24 February 2000 the applicant lodged a complaint with the Nalchik Town Court against the Kabardino-Balkaria Ministry of the Interior (МВД КБР). The applicant sought a declaration that the actions of the police officers had been unlawful, and claimed compensation for non-pecuniary damage caused by the alleged violation of his constitutional right to liberty of movement.
12. The Nalchik Town Court accepted the complaint, but no proceedings took place for more than a year. Following the applicant’s complaint to the Supreme Court of the Kabardino-Balkaria Republic, the Nalchik Town Court held a hearing.
13. On 13 April 2001 the Nalchik Town Court gave its judgment. The court found that on 28 September 1999 the Ministry of the Interior of Kabardino-Balkaria had issued Directive no. 1/220 (Указание МВД КБР № 1/220) on the procedure for crossing the administrative border of Kabardino-Balkaria by residents of the Chechen Republic. The regulation provided for stricter checks of vehicles and passengers of Chechen origin, as well as for the special registration of Chechens on the basis of migrants’ cards. The court questioned the police officers who had been on duty on 27 January 2000. The officers maintained that neither the applicant nor his companions had produced their migrants’ cards; the officers had informed their superior on duty of this situation and, pursuant to his oral order, they refused admission to the applicant and his companions. The court held that the applicant had failed to prove that he had indeed shown his migrant’s card to the police officers and, therefore, there was no ground to declare their actions unlawful. The court noted that on the same night the applicant had gained admission into Kabardino-Balkaria through a different check-point. The court also inspected the registration log of 27 January 2000 and noted that on the same day other Chechen passengers carrying migrants’ cards had been admitted into Kabardino-Balkaria.
14. The applicant appealed against the judgment of 13 April 2001. He submitted, in particular, that the regulation of 28 September 1999 had not been valid and enforceable because it had never been officially published.
15. On 22 May 2001 the Supreme Court of the Kabardino-Balkaria Republic upheld the judgment of 13 April 2001. The court pointed out that the burden of proof was on the applicant, who had failed to show that he had been denied entry because of his ethnic (Chechen) origin.
16. Article 19 of the Constitution of the Russian Federation provides for the equality of all before the law and courts of law, and equality of rights and liberties.
17. Article 27 provides that everyone lawfully within the territory of the Russian Federation shall have the right to move freely and choose his or her place of stay or residence.
